Matter of Ferrante v Bantis (2016 NY Slip Op 07026)





Matter of Ferrante v Bantis


2016 NY Slip Op 07026


Decided on October 26, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 26, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
L. PRISCILLA HALL
JEFFREY A. COHEN
HECTOR D. LASALLE, JJ.


2015-07772
 (Docket No. F-22732-12)

[*1]In the Matter of Rosa Ferrante, respondent,
vJim Bantis, appellant.


Estelle S. Roond, Brooklyn, NY (Patrick R. Garcia of counsel), for appellant.
Anthony M. Bramante, Brooklyn, NY, for respondent.

DECISION & ORDER
Appeal by the father from an order of the Family Court, Kings County (Michael Ambrosio, J.), dated April 13, 2015. The order denied as untimely the father's objections to an order of support of that court (Nicholas J. Palos, S.M.) dated February 3, 2015, which, after a hearing, inter alia, directed him to pay the mother child support.
ORDERED that the order dated April 13, 2015, is affirmed, without costs or disbursements.
Objections to an order of a Support Magistrate must be filed within 35 days after the date on which the order is mailed to the objecting party (see Family Ct Act § 439[e]; Matter of Kimelfeld v Menczelesz, 137 AD3d 914, 914-915; Matter of Babb v Darnley, 123 AD3d 1028, 1029; Matter of Heuser v Chavez, 117 AD3d 738, 738). Here, the father's objections were filed on March 26, 2015, which was more than 35 days after the order of support was mailed to him. Thus, on this record, the Family Court properly denied the father's objections to the order of support as untimely (see Matter of Kimelfeld v Menczelesz, 137 AD3d at 914-915; Matter of Yalvac v Williams, 131 AD3d 622; Matter of Babb v Darnley, 123 AD3d at 1029).
BALKIN, J.P., HALL, COHEN and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court